Exhibit 10.1

 

[g303942kii001.jpg]

 

November 18, 2011

 

Tom L. Dobyns

25052 Linda Vista Drive

Laguna Hills, CA  92653

 

Dear Tom,

 

It is with great pleasure that I take this opportunity to place an offer of
employment before you with Mission Community Bancorp.  I think that you will
agree that the opportunity for future growth, both in career and personal
challenge, are well represented in this employment opportunity.  On behalf of
the Board of Directors of the Bank we offer the following:

 

Position:

 

President of Mission Community Bancorp and President & Chief Executive Officer
of Mission Community Bank

 

 

 

Reporting to:

 

James Lokey, Chairman and Chief Executive Officer, Mission Community Bancorp

 

 

 

Start date:

 

TBD

 

 

 

Base Salary:

 

$300,000.00 per annum. Salary will be reviewed at least annually and may be
adjusted accordingly based on performance. Our compensation philosophy is to pay
our executives total cash compensation, (salary and bonus), in the 75 percentile
based on individual and bank performance of peer banks.

 

 

 

Contract Payout:

 

$150,000.00 total, with $75,000.00 payable upon accepting and signing of the
offer letter and $75,000.00 in January 2012.

 

 

 

Moving Expense:

 

Up to $10,000.00 to be paid directly to the moving company upon your relocation.

 

 

 

Annual Bonus:

 

The Bank incentive plan is currently being developed in compliance with recently
issued Regulatory guidelines. The plan recommendation at this time is 25% of
base salary for minimum achievement of goals, 50% for target achievement of
goals and 75% for exceeds achievement of goals. For calendar year 2012, your
bonus will be guaranteed at the 25% level or $75,000.00 and payable in the first
quarter of 2013

 

--------------------------------------------------------------------------------


 

Auto Allowance:

 

A car allowance of $1,200.00 per month or Bank Leased Auto at Banks discretion.

 

 

 

Stock Options:

 

Pursuant to the terms and conditions set forth in the Bancorp’s Stock Option
Plan, you will be initially granted non-qualified options to purchase 75,000
shares of common stock of the Bancorp at $5.00 per share. It is the banks intent
to target your continued ownership in the company with options at the 1% level
based on individual and bank performance as reviewed and approved by the Board
of Directors at least annually.

 

 

 

Club Membership:

 

Membership to San Luis Obispo Country Club in your name with monthly dues and
business expenses to be paid by the bank

 

 

 

Severance:

 

In the event of a change of control, to be further defined, twenty-four months
of base salary, payment of target annual bonus opportunity, immediate vesting of
all stock options, and medical insurance paid for twelve months. Executive and
Senior Management may not realize severance awards until the Bank is no longer
under TARP or other regulatory restrictions. At such time, you will be eligible
to the agreed upon severance pay.

 

 

 

Additional Benefits:

 

 

 

 

 

 

 

 

·

Eligibility to participate in 401(k) and Profit Sharing Plan

 

 

·

Four weeks of paid vacation

 

 

·

Customary holiday pay, sick leave and personal choice days

 

 

·

Customary insurance benefits

 

 

·

Out of pocket expenses for an annual executive physical exam to be paid by the
bank

 

Tom, I look forward to working with you.  I am certain you will find Mission
Community Bancorp offers extraordinary opportunities, and that your position
will be challenging, rewarding and satisfying.

 

Please acknowledge your receipt of this letter and your understanding of the
terms outlined therein by signing an enclosed copy of this letter and returning
it to me.

 

 

Sincerely,

 

Accepted:

/s/ James W. Lokey

 

/s/ Tom Dobyns

 

 

 

James W. Lokey

 

Tom Dobyns

Chairman of The Board

 

 

 

 

 

 

 

Dated: 11/18/11

 

2

--------------------------------------------------------------------------------